





Exhibit 10.15
HESKA CORPORATION


DIRECTOR COMPENSATION POLICY


Non-employee directors of Heska Corporation, a Delaware corporation (the
"Company") shall receive the following compensation for their service as a
member of the Board of Directors (the "Board") of the Company:


Cash Compensation
    
Annual Retainer for General Board Service


Effective January 1, 2013, each non-employee director shall be entitled to an
annual cash retainer in the amount of $40,000 (the "Annual Retainer"). The
Company shall pay the Annual Retainer on a quarterly basis in advance on the
first day of the calendar quarter, subject to the non-employee director's
continued service to the Company as a non-employee director on such date.


Annual Retainer for Specific Role Service


Commencing January 1, 2016, any non-employee director who serves in a specified
role shall be entitled to an annual cash retainer in an amount specified in the
table below (the "Service Retainer"). The Company shall pay each Service
Retainer on a quarterly basis in advance on the first day of the calendar
quarter, subject to the applicable non-employee director's continued service to
the Company in the corresponding role on such date.


Role
Service Retainer
Chair of the Board
$12,000
Lead Director
$10,000
Audit Chair
$20,000
Compensation Chair
$12,000
Corporate Governance Chair
$7,500
Audit Member
$10,000
Compensation Member
$6,000
Corporate Governance Member
$3,000



Note: Non-employee directors are not to be paid a Chair and Member fee for
service on the same committee.


Equity Compensation
Annual Award


Commencing with the 2017 Annual Meeting of Stockholders, each non-employee
director elected to the Board and each other continuing non-employee director
shall automatically receive an annual grant (the "Annual Grant") of stock valued
at $60,000 (the "Equity Value") based on the fair market value of the Company’s
common stock at the end of the day of grant which shall be the date of each
Company Annual Meeting of Stockholders, subject to such grant covering a maximum
of 5,000 shares (the "Share Cap"). Each Annual Grant shall vest (the "Vesting
Time") in full on the latter of (i) the one year anniversary of the date of
grant and (ii) the Company’s Annual Meeting of Stockholders for the year
following the





--------------------------------------------------------------------------------







year of grant for the award (the "Vesting Meeting"), subject to (i) the
non-employee director's continued service to the Company through the Vesting
Time, unless the non-employee director’s current term expires at the Vesting
Meeting in which case vesting is subject to the non-employee director’s service
to the Vesting Meeting and (ii) the non-employee director not engaging in
“competition”, as defined in a restricted stock agreement to be executed by the
non-employee director, to the Vesting Time. An Annual Grant may vest early in
certain circumstances related to the death or disability of a non-employee
director.
Initial Award


Beginning on February 23, 2017, any new non-employee directors appointed or
elected to our Board between Annual Meetings of Stockholders shall automatically
receive a grant of stock (the "Initial Grant") valued at the Equity Value based
on the fair market value of the Company’s common stock at the end of the day of
grant, adjusted pro rata for the time until the next Annual Meeting of
Stockholders, subject to the Share Cap adjusted pro rata for the time until the
next Annual Meeting of Stockholders. The Initial Grant shall vest (the "Initial
Time") in full on the latter of (i) the one year anniversary of the date of
grant and (ii) the Company’s next Annual Meeting of Stockholders (the "Initial
Meeting"), subject to (i) the non-employee director's continued service to the
Company through the Initial Time, unless the non-employee director’s current
term expires at the Initial Meeting in which case vesting is subject to the
non-employee director’s service to the Initial Meeting and (ii) the non-employee
director not engaging in “competition”, as defined in a restricted stock
agreement to be executed by the non-employee director, to the Initial Time. An
Initial Grant may vest early in certain circumstances related to the death or
disability of a non-employee director.
Provisions Applicable to All Non-Employee Director Option Grants


All grants shall be subject to the terms and conditions of the Company's 1997
Stock Incentive Plan or 2003 Equity Incentive Plan, as applicable, and the terms
of the Stock Option Agreement issued thereunder.


For purposes of this Director Compensation Policy, the "value" for Initial
Grants and Annual Grants to non-employee directors shall be determined in
accordance with the Company's option valuation policy in place at the time of
grant for financial reporting purposes.


Expense Reimbursement
      
All non-employee directors shall be entitled to reimbursement from the Company
for their reasonable travel (including airfare and ground transportation),
lodging and meal expenses incident to meetings of the Board or committees
thereof or in connection with other Board related business. The Company shall
also reimburse directors for attendance at director continuing education
programs that are relevant to their service on the Board and which attendance is
pre-approved by the Chair of the Corporate Governance Committee and Chairman of
the Board. The Company shall make reimbursement to a non-employee director
within a reasonable amount of time following submission by the non-employee
director of reasonable written substantiation for the expenses.










Amended and Restated February 23, 2017







